Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 19, 2016

The Court of Appeals hereby passes the following order:

A16A1514. VINCIA BLAISE v. WELLS FARGO BANK, N.A.

      Wells Fargo Bank initiated a dispossessory action against Vincia Blaise in state
court. The trial court entered a dispossessory judgment in favor of Wells Fargo on
June 30, 2015, and Blaise, who is represented by Grady Roberts, filed a timely notice
of appeal. Wells Fargo subsequently moved to dismiss the notice of appeal, and on
December 3, 2015, the trial court entered an order dismissing Blaise’s appeal. Blaise
filed a notice of appeal from that order on January 5, 2016. On February 1, 2016, the
trial court entered a later order dismissing Blaise’s notice of appeal for failing to pay
costs, and Blaise filed an amended notice of appeal from that order on February 16,
2016.1 We lack jurisdiction.
      Pursuant to OCGA § 44-7-56, an appeal from any dispossessory judgment must
be filed within seven days of the date the judgment was entered. See also Ray M.
Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Here, Blaise’s
January 5, 2016 notice of appeal was filed 33 days after the state court's December
3, 2015 order was entered, and Blaise’s February 16, 2016 notice of appeal was filed
15 days after the state court’s February 1, 2016 order was entered. Therefore, we lack
jurisdiction over this appeal, and it is hereby DISMISSED.
      Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an
attorney for filing an appeal that is determined to be frivolous. Because Grady
Roberts has ignored established Georgia law and this Court's repeated instruction that


      1
       Blaise also filed a notice of appeal from an order purportedly entered on
February 12, 2016, but the record does not contain any such order.
an appeal from a dispossessory judgment must be filed within seven days of the date
the judgment was entered, we hereby impose a penalty of $2,500 for filing this
frivolous application. This penalty is imposed against attorney Grady Roberts, not
against appellant Vincia Blaise.




                                      Court of Appeals of the State of Georgia
                                                                           05/19/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.